DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16771686, filed on 6/11/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/02/2020 was filed after the filing date of the application on 6/11/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  
Regarding claims 2-12, “Claim” should be “claim”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16771716 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claim 1, claims 1-3 of copending Application No. 16771716 teaches a cardboard box dividing device for cutting and dividing, along a width direction intersecting with a transport direction, a connected cardboard box laminate in which a plurality of connected cardboard box bodies continuous along the transport direction are stacked in a thickness direction, the cardboard box dividing device comprising (lines 1-5 of claim 1):
a lower conveyor on which the plurality of connected cardboard box bodies are stacked and transported (lines 6-7 of claim 1);
an upper conveyor disposed so as to face the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies (lines 1-4 of claim 3);

a cutting knife disposed along a width direction of the connected cardboard box body and dividing the plurality of connected cardboard box bodies stacked on the lower conveyor into a front part and a rear part (lines 10-12 of claim 1); and
a lifting/lowering device relatively moving the plurality of connected cardboard box bodies on the lower conveyor and the cutting knife along an up-down direction (lines 13-4 of claim 1 and lines 1-4 of claim 3).
Regarding claim 2, claim 2 of copending Application No. 16771716 teaches the lifting/lowering device has a lifting/lowering base supporting the lower conveyor, the upper conveyor, and the pressing device and a lifting/lowering drive device lifting and lowering the lifting/lowering base (lines 1-6 of claim 2).
Regarding claim 3, claim 3 of copending Application No. 16771716 teaches the upper conveyor is supported by the lifting/lowering base so as to be movable up and down (line 1-6 of claim 2 and lines 1-4 of claim 3).
Regarding claim 4, claim 4 of copending Application No. 16771716 teaches the pressing device has a pressing member and a pressing drive device moving the pressing member (lines 1-6 of claim 2), the pressing member is supported by the lifting/lowering base so as to be movable up and down (lines 1-6 of claim 2), and the upper conveyor is supported by the pressing member so as to be movable up and down (lines 1-2 of claim 4).
Regarding claim 5, claim 4 of copending Application No. 16771716 teaches the upper conveyor is disposed in the pressing member (lines 1-2 of claim 4).
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16771716 in view of Smitterberg (US 5375492). This is a provisional nonstatutory double patenting rejection.
Regarding claim 9, claims 1-3 of the copending Application No. 16771716 teaches all elements set forth in claim 1 stated above.
Claims 1-3 of the copending Application No. 16771716 fails to teach a loading lower conveyor is disposed upstream of the lower conveyor in the transport direction of the connected cardboard box body, and a loading upper conveyor is disposed upstream of the upper conveyor in the transport direction of the connected cardboard box body.
Smitterberg teaches a loading lower conveyor (13) is disposed upstream of the lower conveyor in the transport direction of the connected cardboard box body, and a loading upper conveyor (14) is disposed upstream of the upper conveyor in the transport direction of the connected cardboard box body.
It would have been obvious to one of ordinary skill in the art to modify the device of copending Application No. 16771716 to add a set of loading conveyors, as taught by Smitterberg, in order to reduce the stack height of the connected cardboard box (col. 6 lines 63-37). 
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16771716 in view of Smitterberg (US 5375492), Smitterberg 492’ (US 5375492) and Benz (US 4738078). Using the same reasoning as discussed in the rejection of claim 10 below, by making the loading upper conveyor movable. This is a provisional nonstatutory double patenting rejection.
Claim 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16771716 in view of Benz (US 4738078). Using the same reasoning as discussed in the rejection of claims 11-12 below, by adding the movable unloading conveyors. This is a provisional nonstatutory double patenting rejection.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 of copending Application No. 16771716 in view of Nadachi (US 20150024917 A1). Using the same reasoning as discussed in the rejection of claim 13 below, by adding the cardboard production device. This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg (US 5483856) in view of Baldwin (US 3575076).
Regarding claim 1, Smitterberg teaches a cardboard box dividing device for cutting and dividing (see Figure 1), along a width direction (into the page in Figure 1) intersecting with a transport direction (direction from right to left in Figure 1), a connected cardboard box 
a lower conveyor (assembly of 27 and 28) on which the plurality of connected cardboard box bodies are stacked and transported (see Figure 1),
a pressing device pressing (66), from above, the plurality of connected cardboard box bodies stacked on the lower conveyor (see Figure 1);
a cutting knife (46) disposed along a width direction of the connected cardboard box body (see Figure 3) and dividing the plurality of connected cardboard box bodies stacked on the lower conveyor into a front part and a rear part (dividing 15 and 16); and
a lifting/lowering device (assembly of 90 and 71) relatively moving the plurality of connected cardboard box bodies on the lower conveyor and the cutting knife along an up-down direction (col. 10 lines 10-18).
Smitterberg fails to teach an upper conveyor disposed so as to face the lower conveyor from above and supporting upper portions of the plurality of stacked connected cardboard box bodies.
Baldwin teaches a cutting system including vertically adjustable upper conveyers (46 and 47, for vertically adjustable see col. 8 lines 48-61) on the upstream and the downstream side of the cutting device (45). 


Regarding claim 2, modified Smitterberg further teaches the lifting/lowering device has a lifting/lowering base (frame of 82 of Smitterberg) supporting the lower conveyor, the upper conveyor, and the pressing device and a lifting/lowering drive device (100) lifting and lowering the lifting/lowering base (see Figure 4, col 12. Lines 4-16 of Smitterberg).
Regarding claim 3, modified Smitterberg further teaches the upper conveyor is supported by the lifting/lowering base so as to be movable up and down (as modified in claim 1, the upper conveyor added to the pressing device, the upper conveyor supported by the lifting/lowering base via by the material being cut, see Figure 6 of Smitterberg).
Regarding claim 4, modified Smitterberg further teaches the pressing device has a pressing member (as modified in claim 1, the upper conveyors are the pressing members) and a pressing drive device (71) moving the pressing member, the pressing member is supported by the lifting/lowering base so as to be movable up and down (supported by the lifting/lowering base via by the material being cut, see Figure 6 of Smitterberg), and the upper conveyor is supported by the pressing member so as to be movable up and down (as modified in claim 1, the upper conveyor are added to the pressing device 66, see Figure 1 of Smitterberg).
Regarding claim 5, modified Smitterberg further teaches the upper conveyor is disposed in the pressing member (as modified in claim 1, with the upper conveyor added to the pressing member).
Regarding claim 6, modified Smitterberg further teaches the lower conveyor has an inlet side lower conveyor (right side in Figure 4) and an outlet side lower conveyor (left side in Figure 4) disposed with a predetermined gap (61) therebetween along the transport direction (see Figure 4 of Smitterberg), and the upper conveyor has an inlet side upper conveyor (as modified in claim 1, upper conveyor upstream of the cutter) and an outlet side upper conveyor (as modified in claim 1, upper conveyor downstream of the cutter) disposed so as to face the inlet side lower conveyor and the outlet side lower conveyor from above (as modified in claim 1, see Figure 4 of Smitterberg).
Regarding claim 7, modified Smitterberg further teaches a control device (col. 12, lines 4-46) controlling the inlet side lower conveyor and the outlet side lower conveyor is provided and, when a plurality of cut cardboard boxes on the lower conveyor are relatively moved upward with respect to the cutting knife by the lifting/lowering device (as the lower conveyor lifts back up after cutting, col 12, lines 4-46 of Smitterberg), the control device transports the plurality of cardboard boxes to a downstream side with the inlet side lower conveyor and transports the plurality of cardboard boxes to an upstream side with the outlet side lower conveyor (see Figure 1 of Smitterberg).
Regarding claim 8, modified Smitterberg further teaches the control device transports the plurality of cut cardboard boxes to the upstream side with the inlet side lower conveyor and transports the plurality of cut cardboard boxes to the downstream side with the outlet side 
Regarding claim 9, modified Smitterberg further teaches a loading lower conveyor (13) is disposed upstream of the lower conveyor in the transport direction of the connected cardboard box body, and a loading upper conveyor (14) is disposed upstream of the upper conveyor in the transport direction of the connected cardboard box body (see Figure 1 of Smitterberg).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg 856’ (US 5483856) in view of Baldwin (US 3575076) and in further view of Smitterberg 492’ (US 5375492) and Benz (US 4738078).
Regarding claim 10, modified Smitterberg 856’ further teaches the loading upper conveyor is at a fixed position of 10 inches height from the loading lower conveyor for reducing stack height of the work piece (col .6 lines 63-67 of Smitterberg 856’).
Modified Smitterberg 856’ fails to teach a loading upper conveyor moving device moving the loading upper conveyor up and down is provided.
Smitterberg 492’ teaches a similar stack cutting device (see Figure 1) with a loading upper conveyor (14) and loading lower conveyor (13) arrangement for reducing stack height of the work piece, the fixed distance between conveyor is 14 inches (col 4 lines 46-51).
Benz teaches a stack height reducing device including an upper conveyor (8) and a lower conveyor (6), wherein the level of height reduction is adjustable via the moving of the upper 
As disclosed by Smitterberg 856’ and Smitterberg 492’, it is known in the art to reduce a stack of material into different height levels (10 inches for Smitterberg 856’ and 14 inches Smitterberg 492’) for cutting operation. Therefore, it would have been obvious to a person of ordinary skill in the art to try to modify the device of modified Smitterberg 856’ to make the upper conveyor adjustable for archiving different height of reduction, as taught by Benz, in an attempt to provide different stack height reduction levels as required by the end user to achieve the best condition of reduction, as a person with ordinary skill has good reason to pursue all known options within his or her technical grasp.
Furthermore, one of ordinary skill in the art recognized a design need for having two different settings of height reduction, such as the different levels shown in Smitterberg 856’ and Smitterberg 492’. See MPEP § 2144.05 II. (B) and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), (the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg (US 5483856) in view of Baldwin (US 3575076) and in further view of Benz (US 4738078).
Regarding claims 11-12, modified Smitterberg further teaches an unloading lower conveyor (30) is disposed downstream of the lower conveyor in the transport direction of the connected cardboard box body (see Figure 1).

Benz teaches a system for warping a stack of material including a set of a movable upper conveyor (8) and a movable lower conveyor (6), the upper and lower conveyor are used to reduce the stack height before the stack of material is wrapped up for packaging (see figure 2-3). 
It would have been obvious to one of ordinary skill in the art to modify the device of modified Smitterberg to add stack wrapping system including the movable unloading upper conveyor above the unloading lower conveyor, as taught by Benz, in order to allow the device to package the stack of material. As one of ordinary skill in the art understand the advantage of wrapped up stack of material, such as reduce storage space required (due the pressing to reduce stack height) and easy of transport. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smitterberg (US 5483856) in view of Baldwin (US 3575076) in further view of Nadachi (US 20150024917 A1).
Regarding claim 13, modified Smitterberg further teaches the cardboard box dividing device according to Claim 1 for cutting and dividing the connected cardboard box body along the width direction intersecting with the transport direction (see Figure 1), wherein the connected cardboard is from a cardboard box production device (col. 1 lines 11-17).

Nadachi teaches a cardboard box production device comprising: a sheet feeding section (16) supplying a box sheet (see Figure 1); a slotter creaser section (31 and 41) performing creasing line processing on a surface of the box sheet and performing grooving (see Figure 1); a folding section (61) forming a connected cardboard box body by folding the box sheet (see Figure 11) and bonding end portions (see Figure 12); a counter-ejector section (71) discharging a predetermined number of the connected cardboard box bodies at a time after stacking the connected cardboard box bodies while counting the connected cardboard box bodies (see Figure 1 and paragraph 0071).
It would have been obvious to one of ordinary skill in the art to modify the device of modified Smitterberg to add a cardboard box production device, as taught by Nadachi, in order to produce intermediate work piece of the connected cardboard box and complete the production assembly line for the finished product. As one of ordinary skill in the art understand that although Nadachi only teaches supplying a box sheet and not a double box sheet, the modified device of modified Smitterberg teaches the supplying of a double box sheet, since a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        5/07/2021

/KENNETH E PETERSON/Primary Examiner, Art Unit 3724